Citation Nr: 1146480	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO. 09-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active military service from January 1953 to December 1962. He had subsequent service in the National Guard. He died in late 2007, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In September 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's binge eating disorder was part of his service-connected generalized anxiety disorder. Further, she contends that that the eating disorder caused obesity, which led to chronic obstructive pulmonary disease ("COPD"), which contributed to his death. 

According the benefit of the doubt to the appellant, the Board presently finds that he Veteran's eating disorder was related to his service connected generalized anxiety disorder. As a result, the Board must then determine whether the symptoms from the Veteran's psychiatric disorders caused or contributed substantially or materially to the cause of his death. Because the record requires further development and another medical opinion, this case will be remanded. 

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection). A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b) .

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death. 38 C.F.R. § 3.312.

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature. Id. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

As noted, the Veteran was discharged from active military duty in December 1962. In March 1963, he underwent a VA psychiatric examination, towards development of his then-pending claim of service connection for anxiety. The examiner noted that the Veteran had periods of alcohol-related incidents, including drinking "about six bottles of beer daily, sometimes more or less." The Veteran was diagnosed with two disorders: a chronic convulsive disorder and a disorder characterized by the examiner as an "[a]nxiety reaction, chronic, moderate, manifested by emotional lability, tendency towards use of excessive alcohol, tension, restlessness, [and] lowered threshold of frustration." The VA examiner also noted the Veteran was five feet and nine inches tall, and weighed 165 pounds. In a May 1963 rating, the Veteran was granted service connection for an anxiety reaction. 

In April 1968, the Veteran was re-examined by the March 1963 VA examiner. The Veteran was then noted to be 156 pounds. The Veteran reported that although he drank to excess while in service, he then was entirely abstemious. The Veteran also denied having any "compulsive obsessive traits." Although the examiner reiterated the essential diagnosis of an chronic anxiety reaction of March 1963, he made no mention of excessive alcohol use. Instead, he noted that the Veteran's anxiety reaction was "manifested by tension, restlessness, [and] episodes of insomnia." 

Various VA medical treatment records indicate that the Veteran's weight was 
278 in April 1998; 279 in September 1998; 270 in December 1998 and 283 in January 1999. 

During an April 1999 VA mental disorders examination, the Veteran reported that during his active duty he began drinking alcohol very heavily - the examiner wrote that this may have been an attempt to self-medicate anxiety, although the examiner did not specifically state whether this was his own observation or the Veteran's subjective report. However, while the Veteran reported that he was not abusing alcohol and indeed had stopped drinking, he was noted to weigh 290 pounds, but attempting to lose weight. 

Prior to his death, the Veteran had filed a claim of service connection for binge eating (obesity), and argued that it was secondarily caused by his service-connected anxiety. Although the claim was dismissed after the Veteran's death, there are several submissions and opinions of record regarding the connection between his eating disorder and his generalized anxiety disorder.

During a July 2001 Board hearing regarding the severity of his service-connected anxiety disorder, the Veteran testified in substance that he abused alcohol in service in order to "cope with the stress that was associated with the military." He stated that approximate to the hearing, he was having rage attacks, and that he was then eating "addictively." He described eating an entire bag of potato chips and a box of crackers in one sitting, and that he then weighed 300 pounds. He added that he was unable to stop eating and had "mood swings and anger." 

In apparent reference to VA's Schedule for Rating Disabilities, the Veteran noted that he had impaired judgment, and claimed to be an "obsessive shopper." He stated that he had a storage of surplus food in his basement and that he would buy clothes on impulse. 

Two letters, dated in January 2002 and June 2003, are of record and were authored by Neil A. Capretto, D.O. In sum, he reported that he had treated the Veteran for 12 years, and that interviews with the Veteran helped him "appreciate more clearly the relationship between his anxiety and his compulsive overeating."  Dr. Capretto noted that the Veteran's binge eating met the DSM-IV criteria for an eating disorder, not otherwise specified, and that the Veteran's poor impulse control fueled his eating disorder. 

In May 2002, the Veteran reported to Stephen J. Osmanski, M.D. that his anxiety led to compulsive overeating, which in turn led to obesity, which caused additional unspecified medical problems. Although Dr. Osmanski observed that although the Veteran "reason[ed]" this causality, the physician found that the chain of events described by the Veteran was:

"[I]ndeed[] plausible. If [the Veteran] truly cannot control his eating, it indeed led to the obesity which is a clear contributing factor to his many medical issues. If the anxiety disorder is the basis of this compulsive overeating, it follows that indirectly it's responsible in part for these other medical issues." 

In September 2005, the Veteran underwent a VA mental disorders examination to determine whether his obesity was etiologically related to his service connected generalized anxiety disorder. He reported eating a balanced diet during the day, but in the evening after dinner, he would have episodes of binge eating three or four times per week. He denied eating faster than usual, eating until he was uncomfortably full, or eating alone out of embarrassment. He acknowledged feeling guilty about eating when he was not hungry. He did not feel that he ate to manage feelings of stress, anger, or anxiety. 

However, while the examiner found that the Veteran displayed symptoms consistent with generalized anxiety disorder, cyclothymic disorder, and an eating disorder, not otherwise specified the examiner concluded that the eating disorder was not related to the anxiety disorder because there was "no medical, scientific, or research evidence to support an etiological relationship between the [V]eteran's eating disorder and his service connected anxiety disorder," and therefore there was no relationship between his obesity and his anxiety disorder. 

The Board then requested that the matter be referred to an Independent Medical Examiner. In her March 2007 report, Alison Fife, M.D., an Associate Professor of Psychiatry at Harvard University Medical School and associated with Brigham and Women's Hospital opined that the Veteran's symptoms met the criteria for binge eating disorder, which was responsible for his obesity and that it was likely related to his anxiety disorder. Dr. Fife reviewed the Veteran's claims file and noted that the Veteran ate to the point of being uncomfortable and was unable to stop. She noted that at his September 2005 examination, he reported not eating to manage feelings of stress and anxiety. She noted that binge eating disorder is "almost always associated with some form of anxiety and thought to be at least an obsessive compulsive behavior related ultimately to some type of self medicating behavior."  

Relevant to his report of prior alcohol abuse, Dr. Fife also noted that some patients, such as the Veteran, who had a history of substance abuse were able to give up one addictive substance and substitute another. Dr. Fife's diagnostic impression was that the Veteran's binge eating disorder was "directly related" to his generalized anxiety disorder. 

In September 2007, Carla R. Arlien, Ph.D., noted that the Veteran was a recovering alcoholic and a former heavy smoker. She found that "it appears [the Veteran's] alcoholism and tobacco use was related" to his anxiety because "many individuals who have [a]nxiety disorders have substance use problems."  

In September 2010, after the Veteran's death, the Board remanded the appellant's claim for a VA medical opinion. A November 2010 opinion concluded that the Veteran's eating disorder was not related to his anxiety disorder. The VA examiner commented that Dr. Arlien's letter contained opinion rather than fact because she did not discuss evidence or studies to support her statement. He also disputed Dr. Fife's opinion, and observed that she did not examine the Veteran in person. 

The VA examiner did not agree that poor impulse control toward alcohol, tobacco, spending, and food were caused by generalized anxiety disorder because the Diagnostic and Statistical Manual of Mental Disorders does not list poor impulse control as a symptom of generalized anxiety disorder. He noted that poor impulse control is seen in patients with addictive personalities. The examiner concluded, "[t]here is no evidence from known medical or scientific fact to substantiate a claim that binge eating disorder or impulsivity is caused by generalized anxiety disorder. In fact, individuals with generalized anxiety disorder often ruminate excessively about their fears and worries and as a result are often more likely to engage in anxious thoughts than compulsive or addictive behaviors."

In August 2011, another VA examiner provided an opinion regarding the Veteran's eating disorder. The examiner noted that, "[t]he fact that the [V]eteran has claimed that his eating disorder was a method to deal with anxiety, does not make it a medical fact," and that "[t]he [DSM-IV] does not provide any evidence of anxiety or any separate psychiatric disorder as being causally related to any eating disorder." In support of this opinion, the examiner noted that during periods of time when the Veteran's anxiety was well controlled, "he continued to be obese, indicating no direct link between his mood state and eating behavior." 

Of the four supportive opinions, the most well reasoned and probative is the March 2007 statement from Dr. Fife. She reviewed the Veteran's claims file and discussed his symptoms and explained how substance abuse and binge eating are connected to feelings of anxiety and can be considered an obsessive compulsive behavior. Her observations as to the sequence of the Veteran's medical history are factually supported and as an instructor in a major medical university, she may be presumed to have the most up-to-date information as to the diagnoses of medical disorders. 

The Board has carefully considered the opinions of VA examiners which have found that the Veteran's eating disorder was not related to his service-connected anxiety. Essentially, these are premised upon the finding that binge eating disorder is not a recognized diagnosis listed in the Diagnostic and Statistical Manual, Fourth Edition.

While binge eating disorder is not listed among the diagnoses of DSM-IV, the Board observes that the disorder is listed in its Appendix B, which details those "number of proposals for new categories and axes that were suggested for possible inclusion in DSM-IV." While not accepted for inclusion, the DSM-IV noted that as to binge eating disorder, among others:

"The specific thresholds and durations were set by expert consensus (informed by literature review, data reanalysis, and field trial results when such information was available) and, as such, should be considered tentative." 

Diagnostic and Statistical Manual, 4th Edition, Text Revision, American Psychiatric Association, 2000, Appendix B, page 759. 

Specifically as to the diagnostic features of binge eating were listed "eating very rapidly, (and) eating large amounts of food when not hungry."  It was also noted that "[s]ome individuals report that binge eating is triggered by dysphoric moods, such as depression and anxiety." Id. at page 785-786. 

These symptoms are clearly present in the Veteran's history. At the very least, coupled with Dr. Fife's report, the DSM-IV extract places in balance the evidence as to whether anxiety triggered the Veteran's binge eating. The benefit of the doubt will be resolved in favor of the appellant and the Board finds that the Veteran's binge eating disorder was the result of his service-connected generalized anxiety disorder. See 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Based on the finding made above, a remand is necessary for a new medical opinion. Prior to sending the file for a new opinion, two developmental steps must be completed. First, the RO must issue a notice letter specifically tailored to the appellant's claim. It must inform her of the following: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Second, the RO must obtain the Veteran's terminal hospitalization records. See 38 U.S.C.A. § 5103A(a)-(c). His death certificate indicates that he died while an inpatient at The Medical Center, Beaver, Pennsylvania, and there is no evidence that the RO attempted to secure pertinent records from that hospital. 

A new opinion is required in light of the Board's finding that the Veteran's eating disorder is related to his anxiety disorder. There are two opinions of record regarding whether binge eating or anxiety caused or contributed substantially or materially to the cause of his death. In November 2010, a VA reviewer stated that renal failure, bacteremia, sepsis, and respiratory failure are not caused by anxiety and binge eating, and that there is no evidence that any of the Veteran's medical conditions were caused by his psychiatric conditions. Other than a statement that there is no record of the Veteran's death being caused by consequences of a psychiatric disorder, no rationale was provided for this opinion, rendering it inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In August 2011, the same examiner concluded a second time that there was no evidence that the Veteran's death was related to a psychiatric disorder or the consequences thereof. He again concluded that renal failure, bacteremia, sepsis, and respiratory failure are not caused by anxiety or binge eating. The rationale for the opinion is not adequate for adjudication purposes. Id. Further, the main purpose of the August 2011 opinion was to determine whether the Veteran's eating disorder was related to his anxiety disorder, and therefore the impact of the psychiatric disorders on other medical conditions was not examined in detail. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Provide the appellant with notice meeting the requirements of Hupp (cited above) in regard to the need to inform a DIC claimant of (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

2. Provide the appellant with the appropriate release form for The Medical Center, Beaver, Pennsylvania. After obtaining authorization from the appellant, obtain the Veteran's terminal treatment records. 

The appellant must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO.

3. After the above have been completed, forward the claims file to a physician of suitable background and experience to: (1) determine the type of respiratory failure that contributed to the Veteran's death, (2) determine whether the Veteran's psychiatric disorders, to include anxiety and binge eating disorder, caused or contributed substantially or materially to the cause of his death, and (3) if it is determined that the Veteran's psychiatric disorders did not contribute to his death, provide an opinion as to whether the Veteran had a respiratory disorder that began in service and caused or contributed substantially or materially to the cause of his death. The following considerations will govern the review and opinion:

a) The claims file and a copy of this remand will be made available to the reviewer, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated. 

      b) The reviewer is advised:
   
i)  The purpose of the review and opinion is to ascertain whether the Veteran's psychiatric disorders caused or contributed substantially or materially to the cause of his death or, alternatively, whether a respiratory condition acquired in service caused or contributed substantially or materially to the cause of his death. 

ii) The Veteran's death certificate lists the following as causes of his death: renal failure, bacteremia/sepsis, and respiratory failure.

iii) The Veteran had one service connected disability: generalized anxiety disorder evaluated as 50 percent disabling. 

iv) THE REVIEWER MUST ASSUME THE VALIDITY OF DR. FIFE'S OPINION, AS NOTED ABOVE, AND ASSUME THAT THE VETERAN'S 
SERVICE-CONNECTED ANXIETY CAUSED OR CONTRIBUTED TO THE VETERAN'S BINGE EATING DISORDER.

v) The mere statement of the reviewer's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the claimant. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the reviewer was aware of all facts of record; reviewed the claims folder; and whether the reviewer explained the factual and medical bases for any opinion. 

      c) The reviewer must: 

i) Identify the condition that caused respiratory failure. 

ii) Opine as to whether the Veteran's generalized anxiety disorder and eating disorder caused or contributed substantially or materially to the cause of his death. The reviewer must specifically address the three causes listed on the death certificate: respiratory failure, bacteremia/sepsis, and renal failure. 

iii) Determine whether the Veteran had a respiratory disorder in service that caused or contributed substantially or materially to the cause of his death. The reviewer must discuss any pertinent evidence of record bearing on the cause of death, to include, but not limited to, the following:

1) The Veteran's service treatment records which note treatment for an upper respiratory infection in October 1954 and bilateral maxillary sinusitis in February 1958. 

2) VA treatment records from January, February, July, and December 1997 showing treatment for COPD and chronic sinusitis.

iv) In all conclusions, the reviewing physician must provide a rationale for his or her opinion and identify and explain the medical basis or bases, with identification of the evidence of record. The reviewing physician is to specifically address in his or her conclusion the purpose of the examination-to determine whether disease or injury related to service (i.e., that began during, chronically worsened during, or is a result of any incident of service), either singly or in combination, caused or contributed substantially or materially to the Veteran's death. 

4) After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing reviewer for corrective action. 

5) Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



